 

UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
BROWNIE’S MARINE GROUP, INC.

 

The undersigned, being the sole member of the members of the Board of Directors
(the “Board”) of Brownie’s Marine Group, Inc., a Florida corporation (the
“Company”), consent to the corporate actions specified below and adopt the
following resolutions by written consent pursuant to the Florida Business
Corporation Act.

 

WHEREAS, the Company and its wholly owned subsidiary, Trebor Industries, Inc.,
has an Exclusive License Agreement (the “License Agreement”) with 940
Associates, Inc. (hereinafter referred to as “940A”), an entity owned by the
Company’s Chief Executive Officer, to license the trademark “Brownies Third
Lung”, “Tankfill”, “Brownies Public Safety” and various other related trademarks
as listed in the agreement, which license agreement calls for the Company to pay
940A 2.5% of gross revenues per quarter and as of the date hereof, the Company
was more than 3 months in arrears on royalty payments in the amount of
approximately $63,303.23 (the “Past Due Amount”); and

 

WHEREAS, the Company relies on the License Agreement to operate its business and
the Company does not have available working capital to satisfy the Past Due
Amount; and

 

WHEREAS, 940A has previously converted past due amounts under the License
Agreement into restricted shares of common stock of the Company and the Company
is no longer in a position to continue carrying remaining past due balances; and

 

WHEREAS, 940A has agreed to convert the Past Due Amount into restricted shares
of common stock of the Company in full satisfaction of the Conversion Amount;
and

 

WHEREAS, settlement of the Past Due Amount will improve the Company’s balance
sheet and increase the Company’s working capital and 940A has agreed to accept
restricted shares of common stock of the Company in satisfaction of the Past Due
Amount; and

 

WHEREAS, the Board believes it is in the best interests of the Company to
satisfy the Past Due Amount with the issuance of restricted shares of common
stock of the Company at a price per share of $0.0138 (the “Conversion Price”),
which is a 15% premium to the closing price of the Company’s common stock as
reported on the OTC Markets on February 28, 2017 (the “Market Price”), the date
immediately preceding the effective date of this consent, pursuant to the
Conversion Agreement attached hereto (the “Agreement”); and

 

WHEREAS, due to the restricted nature of the Company’s common stock, the
Conversion Price exceeding the Market Price in excess of 15%, and the limited
trading of the Company’s common stock, the Board believes that the terms of the
Agreement and price per share of common stock are fair and reasonable and are in
the Company’s best interests; and

 

NOW, THEREFORE, BE IT RESOLVED, that the Company is authorized to enter into the
Agreement and the Company shall issue 4,587,190 shares of restricted common
stock (the “Shares”) to 940A pursuant to the Agreement and in full satisfaction
of the Past Due Amount and that upon issuance of the Shares pursuant to the
Agreement, the Shares shall be fully paid and non-assessable; and

 

FURTHER RESOLVED, that the certificate representing the Shares shall contain a
legend restricting their transferability absent registration or applicable
exemption; and

 

FURTHER RESOLVED, that in order to fully carry out the intent and effectuate the
purposes of the foregoing resolutions, the appropriate officers of the Company
are hereby authorized and directed to take all such further action, to execute
and deliver the agreements, instruments and documents authorized in the
foregoing resolutions and all such further agreements, instruments and documents
relating thereto in the name and on behalf of the Company and under its
corporate seal or otherwise, and to pay all such fees and expenses, which shall,
in their judgment, be necessary, proper or advisable.

 

Effective: March 1st, 2017

 

      Robert Carmichael, Director

 

  1 

  

 

